Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims


This action is in reply to the application filed on June 14, 2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 20, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claims 1-8 are drawn to methods (i.e., a process) while claim(s) 9-20 is/are drawn to computer device and a non-transitory machine readable storage medium (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).

Step 2A - Prong One:
In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.

Claim 1 (representative of independent claim(s) 9 and 15) recites/describes the following steps:
obtaining a page on which an ad is to be served; 
providing a serving configuration for serving the ad on the page; 
receiving a configuration result through the serving configuration 
determining, based on the configuration result, ad display parameters for serving the ad on the page; and 

These steps, under its broadest reasonable interpretation, describe or set-forth providing methods to serve an advertisement, which amounts to a “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).” These limitations therefore fall within the "certain methods of organizing human activity" subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A - Prong One: YES).

Independent claim(s) 9 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) 

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An ''additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase "integration into a practical application" is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of:
 “a browser,”
“interface”
“ad serving plugin”
"non-transitory computer-readable memory” 
“non-transitory machine-readable storage medium”
“processor" 
 “computer device” 
“server”
“determining the page with the ad to be served based on the ad display parameters”


The requirement to execute the claimed steps/functions “a browser,” and “interface” and “ad serving plugin” and "non-transitory machine  readable medium” and “non-transitory machine-readable storage medium”
“processor" and “computer device” and “server”  is equivalent to adding the words ''apply it'' on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on producing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)). 

The recited additional element(s) of “determining the page with the ad to be served based on the ad display parameters” simply append insignificant extra solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term "extra-solution activity" is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) are deemed "extra-solution" because storing of the data is insignificant data gathering required in any implementation of the abstract idea (data is inherently required to be "stored", at least temporarily, for it to be used). Determining which page to serve and ad based on parameter is insignificant post-solution activity that would be required in any implementation of the abstract idea as well. It is therefore evident that these limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology based problem.

Dependent claims 2-8, 10-14 and 16-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-8, 10-14 and 16-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim). 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A -Prong two: NO).

Step 2B:
In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An “inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).

As discussed above in "Step 2A - Prong 2", the requirement to execute the claimed steps/functions “a browser,” and “interface” and “ad serving plugin” and "non-transitory machine readable medium” and “non-transitory machine-readable storage medium” and “processor" and “computer device” and “server” equivalent to adding the words "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as "significantly more" (see MPEP 2106.05 (f)).

As discussed above in “Step 2A - Prong 2”, the recited additional element(s) of “a browser,” and “interface” and “ad serving plugin” and "non-transitory machine  readable medium” and “non-transitory machine-readable storage medium” and “processor" and “computer device” and “server” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more5' (see MPEP 2106.05(g, h)).

“determining the page with the ad to be served based on the ad display parameters” simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as "significantly more'' (see MPEP 2106.5(d)).This conclusion is based on a factual determination. 

Additionally, the determination that associating/storing data in a database [ad display parameters] is well understood, routine, and conventional is supported by the Versata Dev. Group, Inc. F. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database. 

Furthermore, requiring the use of software to tailor information [ad display parameters] and provide it to the user on a generic computer is an example where the courts have found the additional elements to be mere instructions to apply an exception, is supported by Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015); because they do no more than merely invoke computers or machinery as a tool to perform an existing process.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to "apply it" on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere 

Dependent claims 2-8, 10-14 and 16-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-8, 10-14 and 16-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

	
	
	
	






	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogan et al. (2007/0204222) in view of Kolve et al. (2008/0215418).

Claim 1
Rogan discloses receiving user-defined settings to control the rendering of content by a browser: 
obtaining, through a browser, a page on which an ad is to be served (Rogan [0014]);  See “The memory 204 includes a browser 206 which is capable of receiving and rendering content.”
receiving a configuration result through the serving configuration interface and determining, based on the configuration result, ad display parameters for serving the ad on the page (Rogan [0011]); See “Embodiments of the invention disclose techniques which allow a user to specify preferences which override pre-existing settings that control how content is rendered on a browser.”
determining the page with the ad to be served based on the ad display parameters (Rogan [0018]). See “the browser 206 renders the content in accordance with the user-defined settings instead of in accordance with the pre-existing settings defined by the web developer.” 
Rogan does not explicitly disclose an interface. Kolve teaches:
providing a serving configuration interface for serving the ad on the page (Kolve [0032]); See “At least one embodiment of the advertisement modification application enables modification, customization, and generation of online advertisements that are provided in the Flash file format (identifiable by the .swf file extension) and editable with an application programming interface (API).


Claim 2
Rogan discloses the following limitations:
loading an ad serving plugin on the browser; and performing an initial configuration of the ad serving plugin for providing the serving configuration interface (Rogan [0014]). See at least “The browser plug-in 208 controls the rendering of content based upon user-defined preferences 210.”

Claim 3
Rogan does not explicitly the specific ad display parameters. Kolve teaches:
wherein the ad display parameters comprise at least one of the following: an ad location; an ad serving window style; an ad display color; an ad serving window size; and an ad serving style (Kolve [0020][0034]). See “An editing facility is provided that enables a user to create or modify elements in online advertisements, which can be provided by the user, or third parties. These modifiable elements include text, background color, foreground color, size, font size, font type, publisher bid, publisher identity, page placement, bitmaps, vector images, graphics, icons, movies, videos, audio, animation, logo, template, targeted demographic, and/or the like, and combinations thereof.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of specifying the ad display parameters, as taught by Kolve, to present attractive, attention-getting, and memorable advertisements are well recognized.”




Claim 4
Rogan discloses the following limitations: 
determining, based on the configuration result, ad display parameters for serving the ad on the page comprises: receiving a selection result of at least one adjacent element for serving the ad on the page; and determining a position relationship of the ad to be served and the at least one adjacent element based on the selection result (Rogan [0017][0023]). See at least “the user-defined settings include a "content hide" setting that controls whether to show or not show an area, a "content overlap" setting that controls whether content areas overlap each other…” Where the position relationship is the content overlap.
Rogan does not explicitly the specific ad display parameters. Kolve teaches: 
wherein the ad display parameters include the ad location, and receiving a configuration result through the serving configuration interface (Kolve [0020][0034]). See “An editing facility is provided that enables a user to create or modify elements in online advertisements, which can be provided by the user, or third parties. These modifiable elements include text, background color, foreground color, size, font size, font type, publisher bid, publisher identity, page placement, bitmaps, vector images, graphics, icons, movies, videos, audio, animation, logo, template, targeted demographic, and/or the like, and combinations thereof.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of specifying the ad display parameters, as taught by Kolve, to present attractive, attention-getting, and memorable advertisements are well recognized.”

Claim 5
Rogan discloses the limitations above but does not explicitly disclose a selection interface. Kolve teaches: 
providing a selection interface for displaying a preview result for serving the ad on the page; and in response to receiving a preview instruction through the selection interface, displaying a preview of the page on which the ad is served (Kolve [0031]). See “an advertisement modification application may include the capability to preview a modified advertisement.”


Claim 6
Rogan discloses the limitations above but does not explicitly disclose the ad display parameters. Kolve teaches: 
generating a serving configuration file based on the ad display parameters and the ad to be served; and sending the serving configuration file to a server for the server to serve the ad on the page (Kolve [0048]). See at least “Server 720 also includes applications 750, including for example, web-server 753, advertisement modification application 754…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the ad display parameters, as taught by Kolve, to present attractive, attention-getting, and memorable advertisements are well recognized.

Claim 7
Rogan discloses the following limitations:
obtaining, by the server, the ad display parameters and the ad to be served from the serving configuration file, and serving the ad on the page based on the ad display parameters (Rogan [0025]). See at least “The user-defined preferences [ad display parameters] 210 may instead be stored on the server 102.

Claim 8
Rogan discloses the following limitations: 
receiving, by a client, the page on which the ad is to be served and the serving configuration file from the server, obtaining the ad display parameters and the ad from the serving configuration file, See at least “Further embodiments may have the mechanism to control the rendering of the content stored on the server 102 instead of the client 100.” See also [0014] “The browser plug-in 208 controls the rendering of content based upon user-defined preferences 210.” See also “At block 320 the browser 206 renders the content in accordance with the user-defined settings instead of in accordance with the pre-existing settings defined by the web developer.”

Claim 9
Rogan discloses receiving user-defined settings to control the rendering of content by a browser:: 
obtaining, through a browser, a page on which an ad is to be served (Rogan [0014]);  See “The memory 204 includes a browser 206 which is capable of receiving and rendering content.”
receiving a configuration result through the serving configuration interface and determining, based on the configuration result, ad display parameters for serving the ad on the page  (Rogan [0011]); See “Embodiments of the invention disclose techniques which allow a user to specify preferences which override pre-existing settings that control how content is rendered on a browser.”
determining the page with the ad to be served based on the ad display parameters  (Rogan [0018]). See “the browser 206 renders the content in accordance with the user-defined settings instead of in accordance with the pre-existing settings defined by the web developer.”
Rogan does not explicitly disclose an interface. Kolve teaches:
providing a serving configuration interface for serving the ad on the page (Kolve [0032]); See “At least one embodiment of the advertisement modification application enables modification, customization, and generation of online advertisements that are provided in the Flash file format (identifiable by the .swf file extension) and editable with an application programming interface (API).; 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of using an interface to edit the display parameters, as taught by Kolve, to make online publishing easier and less expensive (Kolve [0005]).
Claim 10
Rogan discloses the following limitations: 
wherein the operations further comprises: loading an ad serving plugin on the browser; and performing an initial configuration of the ad serving plugin for providing the serving configuration interface (Rogan [0014]). See at least “The browser plug-in 208 controls the rendering of content based upon user-defined preferences 210.”

Claim 11
Rogan does not explicitly the specific ad display parameters. Kolve teaches:
wherein the ad display parameters comprise at least one of the following: an ad location; an ad serving window style; an ad display color; an ad serving window size; and an ad serving style (Kolve [0020]). See “An editing facility is provided that enables a user to create or modify elements in online advertisements, which can be provided by the user, or third parties. These modifiable elements include text, background color, foreground color, size, font size, font type, publisher bid, publisher identity, page placement, bitmaps, vector images, graphics, icons, movies, videos, audio, animation, logo, template, targeted demographic, and/or the like, and combinations thereof.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of specifying the ad display parameters, as taught by Kolve, to present attractive, attention-getting, and memorable advertisements are well recognized.”

Claim 12
Rogan discloses the following limitations:
determining, based on the configuration result, ad display parameters for serving the ad on the page comprises: receiving a selection result of at least one adjacent element for serving the ad on the page; and determining a position relationship of the ad to be served and the at least one adjacent element based on the selection result (Rogan [0017][0023]). See at least “the user-defined settings include a "content hide" setting that controls whether to show or not show an area, a "content overlap" setting that controls whether content areas overlap each other…” Where the position relationship is the content overlap.
Rogan does not explicitly the specific ad display parameters. Kolve teaches:
wherein the ad display parameters include the ad location, and receiving a configuration result through the serving configuration interface  (Kolve [0020][0034]). See “An editing facility is provided that enables a user to create or modify elements in online advertisements, which can be provided by the user, or third parties. These modifiable elements include text, background color, foreground color, size, font size, font type, publisher bid, publisher identity, page placement, bitmaps, vector images, graphics, icons, movies, videos, audio, animation, logo, template, targeted demographic, and/or the like, and combinations thereof.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of specifying the ad display parameters, as taught by Kolve, to present attractive, attention-getting, and memorable advertisements are well recognized.”

Claim 13
Rogan discloses the limitations above but does not explicitly disclose a selection interface. Kolve teaches: 
wherein the operations further comprises: providing a selection interface for displaying a preview result for serving the ad on the page; and in response to receiving a preview instruction through the selection interface, displaying a preview of the page on which the ad is served  (Kolve [0031]). See “an advertisement modification application may include the capability to preview a modified advertisement.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of using an interface to edit the display parameters, as taught by Kolve, to make online publishing easier and less expensive (Kolve [0005]).


Claim 14
Rogan discloses the limitations above but does not explicitly disclose the ad display parameters. Kolve teaches: 
generating a serving configuration file based on the ad display parameters and the ad to be served; and sending the serving configuration file to a server for the server to serve the ad on the page (Kolve [0048]). See at least “Server 720 also includes applications 750, including for example, web-server 753, advertisement modification application 754…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the ad display parameters, as taught by Kolve, to present attractive, attention-getting, and memorable advertisements are well recognized.

Claim 15
Rogan discloses the following limitations:
obtaining, through a browser, a page on which an ad is to be served  (Rogan [0014]);  See “The memory 204 includes a browser 206 which is capable of receiving and rendering content.”
receiving a configuration result through the serving configuration interface  (Rogan [0011]); See “Embodiments of the invention disclose techniques which allow a user to specify preferences which override pre-existing settings that control how content is rendered on a browser.”
determining, based on the configuration result, ad display parameters for serving the ad on the page; and determining the page with the ad to be served based on the ad display parameters  (Rogan [0018]). See “the browser 206 renders the content in accordance with the user-defined settings instead of in accordance with the pre-existing settings defined by the web developer.” 
Rogan does not explicitly disclose an interface. Kolve teaches:
providing a serving configuration interface for serving the ad on the page  (Kolve [0032]); See “At least one embodiment of the advertisement modification application enables modification, customization, and generation of online advertisements that are provided in the Flash file format (identifiable by the .swf file extension) and editable with an application programming interface (API).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of using an interface to edit the display parameters, as taught by Kolve, to make online publishing easier and less expensive (Kolve [0005]).

Claim 16
Rogan discloses the following limitations:
wherein the operations further comprises: loading an ad serving plugin on the browser; and performing an initial configuration of the ad serving plugin for providing the serving configuration interface (Rogan [0014]). See at least “The browser plug-in 208 controls the rendering of content based upon user-defined preferences 210.”

Claim 17
Rogan does not explicitly the specific ad display parameters. Kolve teaches: 
wherein the ad display parameters comprise at least one of the following: an ad location; an ad serving window style; an ad display color; an ad serving window size; and an ad serving style (Kolve [0020]). See “An editing facility is provided that enables a user to create or modify elements in online advertisements, which can be provided by the user, or third parties. These modifiable elements include text, background color, foreground color, size, font size, font type, publisher bid, publisher identity, page placement, bitmaps, vector images, graphics, icons, movies, videos, audio, animation, logo, template, targeted demographic, and/or the like, and combinations thereof.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of specifying the ad display parameters, as taught by Kolve, to present attractive, attention-getting, and memorable advertisements are well recognized.”

Claim 18
 Rogan discloses the following limitations: 
determining, based on the configuration result, ad display parameters for serving the ad on the page comprises: receiving a selection result of at least one adjacent element for serving the ad on the page; and determining a position relationship of the ad to be served and the at least one adjacent element based on the selection result (Rogan [0017][0023]). See at least “the user-defined settings include a "content hide" setting that controls whether to show or not show an area, a "content overlap" setting that controls whether content areas overlap each other…” Where the position relationship is the content overlap.
Rogan discloses the limitations above but does not explicitly disclose the ad display parameters. Kolve teaches: 
wherein the ad display parameters include the ad location, and receiving a configuration result through the serving configuration interface  (Kolve [0020][0034]). See “An editing facility is provided that enables a user to create or modify elements in online advertisements, which can be provided by the user, or third parties. These modifiable elements include text, background color, foreground color, size, font size, font type, publisher bid, publisher identity, page placement, bitmaps, vector images, graphics, icons, movies, videos, audio, animation, logo, template, targeted demographic, and/or the like, and combinations thereof.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of specifying the ad display parameters, as taught by Kolve, to present attractive, attention-getting, and memorable advertisements are well recognized.”






Claim 19
Rogan discloses the limitations above but does not explicitly disclose a selection interface. Kolve teaches: 
wherein the operations further comprises: providing a selection interface for displaying a preview result for serving the ad on the page; and in response to receiving a preview instruction through the selection interface, displaying a preview of the page on which the ad is served  (Kolve [0031]). See “an advertisement modification application may include the capability to preview a modified advertisement.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the method of using an interface to edit the display parameters, as taught by Kolve, to make online publishing easier and less expensive (Kolve [0005]).

Claim 20
Rogan discloses the limitations above but does not explicitly disclose the ad display parameters. Kolve teaches: 
wherein the operations further comprises: generating a serving configuration file based on the ad display parameters and the ad to be served; and sending the serving configuration file to a server for the server to serve the ad on the page (Kolve [0048]). See at least “Server 720 also includes applications 750, including for example, web-server 753, advertisement modification application 754…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of receiving user-defined settings to control the rendering of content by a browser, as taught by Rogan, the ad display parameters, as taught by Kolve, to present attractive, attention-getting, and memorable advertisements are well recognized.

	
	
	
	
	
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681